DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (CN106449550A).
As for claim 1, Wu et al. show in Figs. 3a-3b and related text a semiconductor device 200, comprising:
a semiconductor substrate 215 having a front side and a back side (pg. 5, 3rd para.); 
a plurality of circuit elements 2133/2134 on the front side of the semiconductor substrate; and 
a spiral-shaped conductor 2131 extending downward from the front side of the semiconductor substrate into the semiconductor substrate and having a spiral axis perpendicular to the front side of the semiconductor substrate, 
wherein the spiral-shaped conductor includes a plurality of turns that increase in radial distance outward from the spiral axis and that are separated from one another by regions of the semiconductor substrate, 

wherein opposite ends of the spiral-shaped conductor are electrically connected to at least one of the plurality of circuit elements.

As for claim 3, Wu et al. show a layer of insulating material 216 covering the spiral-shaped conductor (Figs. 3a; pg. 5, 4th para.).

As for claim 4, Wu et al. show the semiconductor substrate has a thickness, and wherein the spiral-shaped conductor extends into the semiconductor substrate by at least half of the thickness (Figs. 3a).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN106449550A).
As for claims 6-8, Wu et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, including the substrate is a silicon (pg. 5, 3rd para.).
Wu et al. do not disclose the semiconductor substrate is between 10 µm and 200 µm thick, and wherein the spiral-shaped conductor extends into the semiconductor substrate by at least 30 µm (claim 6); the spiral-shaped conductor spans an area of between 80 µm and 600 µm across (claim 7) and each of the plurality of turns of the spiral-shaped conductor has a width of between 15 µm and 75 µm across (claim 8).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claims 1-4, 6-8, 10, 11, 13-15 and 17-20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2015/0054710) in view of Wu et al. (CN106449550A).
As for claims 1-4, 10, 15, 17 and 19, Lee et al. show in Figs. 1, 3 and related text a semiconductor package, comprising: 
a plurality of dies arranged in a stack (Fig. 1), each die including a semiconductor substrate, a plurality of circuit elements (signal pad) on a front side of the semiconductor substrate (Fig. 1), and a spiral-shaped conductor 10/20/30/40 having a spiral axis perpendicular to a surface of the front side of the semiconductor substrate (Fig. 3), 
wherein adjacent dies of the plurality of dies are wirelessly coupled by the spiral-shaped conductors thereof ([0026]).
Lee et al. do not disclose the spiral-shaped conductor of a first die of the plurality of dies extends downward from the front side of the semiconductor substrate of the first die into the semiconductor substrate of the first die, wherein the spiral-shaped conductor of the first die includes a plurality of turns that increase in radial distance outward from the spiral axis thereof and that are separated from one another by regions of the semiconductor substrate of the first die; and wherein the spiral-shaped conductor has a continuous depth into the semiconductor substrate throughout the plurality of turns (claims 1, 10 and 19); a layer of insulating material covering the spiral-shaped conductor (claim 3); the first semiconductor substrate has a thickness, and wherein the first spiral-shaped conductor extends into the first semiconductor substrate by at least half of the thickness (claims 4 and 15); and the second spiral-shaped conductor 
Wu et al. teach in Figs. 3a-3b and related text: 
As for claims 1, 10 and 19, the spiral-shaped conductor 2131 extends downward from the front side of the semiconductor substrate 215 into the semiconductor substrate, and 
wherein the spiral-shaped conductor includes a plurality of turns that increase in radial distance outward from the spiral axis thereof and that are separated from one another by regions of the semiconductor substrate, and 
wherein the spiral-shaped conductor has a continuous depth into the semiconductor substrate throughout the plurality of turns.

As for claim 3, a layer of insulating material 216 covering the spiral-shaped conductor (Fig. 3a; pg. 5, 4th para.).

As for claims 4 and 15, the first semiconductor substrate has a thickness, and wherein the first spiral-shaped conductor extends into the first semiconductor substrate by at least half of the thickness (Fig. 3a).
Lee et al. and Wu et al. are analogous art because they are directed to a spiral conductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. with the specified feature(s) of Wu et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the spiral-shaped conductor extending 

As for claim 11, the combined device shows the first spiral-shaped conductor and the second spiral-shaped conductor are configured to wirelessly communicate by inductive coupling (Lee: Fig. 3; [0035]).

As for claim 13, Lee et al. and Wu et al. disclosed substantially the entire claimed invention, as applied to claim 10 above, including the semiconductor substrate has a thickness.
Lee et al. and Wu et al. do not disclose each of the first spiral-shaped conductor and the second spiral-shaped conductor has a span of between 80 µm and 600 µm.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include each of the first spiral-shaped conductor and the second spiral-shaped conductor having a span of between 80 µm and 600 µm, in order to optimize the performance of the device. Furthermore, it has been held that In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

As for claim 14, the combined device shows the first spiral-shaped conductor and the second spiral-shaped conductor are at least substantially coaxially aligned (Lee: Fig. 3).

As for claim 18, the combined device shows the first die and second dies are stacked in a front-to-back arrangement (Lee: Fig. 1).

As for claim 20, the combined device shows the plurality of dies includes more than two dies (Lee: Fig. 1).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-8, 10, 11, 13-15 and 17-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/MEIYA LI/Primary Examiner, Art Unit 2811